Motion to Dismiss Granted; Motion to Withdraw Attorney Denied as Moot;
Dismissed and Memorandum Opinion filed February 14, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-11-00313-CR
                                    ____________

                     ANTHONY ANTOINE HENRY, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 185th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1275698


                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                     PER CURIAM
Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).